DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1 – 15, drawn to a composite, classified in C08K 3/04. 
II.	Claims 16 – 19, drawn to an article, a battery case and a battery, classified in H01M 50/116.
III.	Claims 20 – 21, drawn to a different composite, classified in C08L23/06.

The inventions are distinct, each from the other because of the following reasons:

The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the subcombination has separate utility because the subcombination can be used in a different way such as a composition for a tire. 
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will 
Inventions I and III are directed to related composites. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II and III are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, Invention II is drawn to an article containing a different composite than the composite of Invention III. 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply: the inventions have acquired a separate status in the art due to their recognized divergent subject matter.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Asaf Batelman on July 20, 2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-15.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 16-21 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).


Claim Analysis
3.	Summary of Claim 1:
A composite comprising 

a polymer matrix, 5

a carbonaceous support, 

and an inorganic moisture absorber on the carbonaceous support.

 
Claim Rejections - 35 USC § 102

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-3, 5-8 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung et al. (KR 20010057152 A as listed on the IDS dated 6/10/2021); English Machine Translation included and referred to herewith.
	Regarding claims 1, 2, 5-8, Jung et al. teach a polyethylene resin composition (thereby reading on the polymer matrix), comprising carbon black (thereby reading on carbonaceous support) and magnesium oxide on the carbon black to provide moisture absorbing property (thereby reading on the inorganic moisture absorber on the carbonaceous support) (Abstract). 
	Regarding claim 3, Jung et al. teach high density polyethylene (page 5, paragraph 2).
.

6.	Claims 1-3, 5, 7-8 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoon et al. (KR 20170025716 A as listed on the IDS dated 6/10/2021); English Machine Translation included and referred to herewith.
	Regarding claims 1, 7, 8, Yoon et al. teach a polyolefin nanocomposite comprising a polyolefin (reading on the polymer matrix) and a carbon based carrier (reading on the carbonaceous support) having magnesium oxide dipped on the carbon based carrier (reading on the inorganic moisture absorber on the carbonaceous support) (Abstract, [0032]). 
	Regarding claims 2 and 3, Yoon et al. teach high density polyethylene [0005]. 
	Regarding claim 5, Yoon et al. teach the carbon is graphite [0127].
of greater than or equal to about 5% as required by the instant claim.
	Regarding claim 10, Yoon et al. teach carbon is present in the amount of 0.01 to 1% by weight of the nanocomposite (claim 9) and further teach magnesium is present in an amount of 6.2 wt% % (Table 1, Example 1-1, [0093]) thereby reading on the claimed range of greater than or equal to about 5% as required by the instant claim.

.
	
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (KR 20010057152 A as listed on the IDS dated 6/10/2021); English Machine Translation included and referred to herewith.
Regarding claim 9, Jung et al. teach the inorganic moisture absorber having a particle diameter of about 0.1 to 50 µm (page 4, paragraph 3).
Jung et al. and the claims differ in that Jung et al. do not teach the exact same range for the particle diameter of the inorganic moisture absorber as recited in the instant claims.
However, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the ranges taught by Jung et al. (0.1 to 50 µm) overlap the instantly claimed range (greater than or equal to about 5 nanometers and less than about 1 micrometer) and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, MPEP 2144.05.
	
Claims 4 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (KR 20010057152 A as listed on the IDS dated 6/10/2021); English Machine Translation included and referred to herewith in view of Yang et al. (US Patent 8,304,473 B2 as listed on the IDS dated 3/20/2020) as evidenced by the Ketjenblack ® product data sheet included herewith.
	Regarding claim 4, Jung et al. teach the composite according to claim 1 as set forth above and incorporated herein by reference. 
	Jung et al. do not particularly teach the specific surface area or the particle diameter of an aggregate of the carbonaceous support as required by the instant claim.
	Yang et al. teach a carbon resin composition comprising carbon black wherein the carbon black has a surface area of equal to or greater than about 500 square meters per liter, and wherein the preferred carbon black is Ketjenblack ® (col. 7 lines 25-35) having a particle diameter of roughly 0.1 – 1 µm as evidenced by the Ketjenblack ® product data sheet included herewith. Yang et al. offer the motivation of using a carbon black having these properties in the resin composition due to its ability to improve the dielectric properties (col. 7 line 45). In light of these benefits, it would have been obvious to one of ordinary skill in the art to use the carbon black of Yang et al. in the composite of Jung et al., thereby arriving at the claimed invention.  
Regarding claims 12-15, Jung et al. are further silent on an oligomer or a polymer dissolvable in a solvent having the solubility parameters as required by the instant claims.
Yang et al. teach a carbon resin composition as set forth above, wherein the composition further comprises a dispersing agent such as Disperbyk 2150 (col. 9 line 15), wherein according to the instant specification, Disperbyk 2150 possesses an amine value of 48 mg KOH/g (p. 48) and reads on the oligomer or polymer dissolvable in a solvent as required by claims 12-14. Regarding claim 15, Yang et al. teach the dispersing agent is used in amounts of from about 5 parts by weight to about 90 parts by weight based on about 100 parts by weight of the carbon black (col. 9 line 19) thereby reading on the .

10. 	Claims 4, 6 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (KR 20170025716 A as listed on the IDS dated 6/10/2021); English Machine Translation included and referred to herewith in view of Yang et al. (US Patent 8,304,473 B2 as listed on the IDS dated 3/20/2020) as evidenced by the Ketjenblack ® product data sheet included herewith.
	Regarding claims 4 and 6, Yoon et al. teach the composite according to claim 1 as set forth above and incorporated herein by reference. 
	Yoon et al. do not teach the specific surface area or the particle diameter of an aggregate of the carbonaceous support as required by the instant claim. Yoon et al. are further silent on the carbonaceous support being carbon black.
	Yang et al. teach a carbon resin composition comprising carbon black wherein the carbon black has a surface area of equal to or greater than about 500 square meters per liter, and wherein the preferred carbon black is Ketjenblack ® (col. 7 lines 25-35) having a particle diameter of roughly 0.1 – 1 µm as evidenced by the Ketjenblack ® product data sheet included herewith. Yang et al. offer the motivation of using a carbon black having these properties in the resin composition due to its ability to improve the dielectric properties (col. 7 line 45). In light of these benefits, it would have been obvious to one of ordinary skill in the art to use the carbon black of Yang et al. in the composite of Yoon et al., thereby arriving at the claimed invention.  
Yoon et al. are further silent on an oligomer or a polymer dissolvable in a solvent having the solubility parameters as required by the instant claims.
Yang et al. teach a carbon resin composition as set forth above, wherein the composition further comprises a dispersing agent such as Disperbyk 2150 (col. 9 line 15), wherein according to the instant specification, Disperbyk 2150 possesses an amine value of 48 mg KOH/g (p. 48) and reads on the oligomer or polymer dissolvable in a solvent as required by claims 12-14. Regarding claim 15, Yang et al. teach the dispersing agent is used in amounts of from about 5 parts by weight to about 90 parts by weight based on about 100 parts by weight of the carbon black (col. 9 line 19) thereby reading on the claimed range of less than or equal to about 50 parts by weight as required by the instant claim. Yang et al. offer the motivation of using the dispersing agent due to its ability to facilitate dispersion of the carbon black so as to control the agglomeration among carbon black particles (col. 9 line 25). In light of these benefits, it would have been obvious to one of ordinary skill in the art to use the dispersing agent of Yang et al. in the composite of Yoon et al., thereby arriving at the claimed invention.

11. 	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (KR 20170025716 A as listed on the IDS dated 6/10/2021); English Machine Translation included and referred to herewith.
Yoon et al. teach the composite according to claim 1 as set forth above and incorporated herein by reference. 
	Yoon et al. do not teach the particle size of the magnesium compound.
	However, Yoon et al. teach the magnesium compound is covalently bonded to the carbon support and results in excellent mechanical and thermal properties [0033]. The particle size of the magnesium compound will affect the resulting thermal and mechanical properties. Therefore, the particle size of the magnesium compound can be optimized to reach the desired In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to adjust the relative particle size of the magnesium compound for the intended application via a routine optimization, thereby obtaining the present invention.
  
Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/ARRIE L REUTHER/               Primary Examiner, Art Unit 1763